DELAWARE POOLED® TRUST The Emerging Markets Portfolio The Global Fixed Income Portfolio The International Equity Portfolio The Labor Select International Equity Portfolio (each, a "Portfolio" and collectively, the "Portfolios") Supplement to the Portfolios’ Prospectus dated March 1, 2011 The following is added to the section entitled "Who manages the Portfolio? – Sub-adviser" for each of the Portfolios: Mondrian Investment Partners Limited ("Mondrian") serves as sub-adviser to the Portfolio. Mondrian has notified Delaware Investments that the existing employee partnership that ultimately owns 73% of Mondrian intends to purchase the remaining 27% ownership interest in Mondrian currently held by Hellman & Friedman LLC. This transaction is expected to be consummated on or about July 12, 2011. The transaction will result in a change in control, which will cause an automatic termination of Mondrian's subadvisory agreement for the Portfolio. The consideration of a new subadvisory agreement requires a majority vote of the independent trustees of the Board of Trustees of the Trust (the "Board") at an in person board meeting. For The International Equity Portfolio only:If the Board approves a new subadvisory agreement, shareholders of the Portfolio will be asked to vote to approve a new subadvisory agreement. Investments in the Portfolios are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Portfolios, the repayment of capital from the Portfolios, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated July 6, 2011.
